EXHIBIT 10.1(a)

 
FOURTH AMENDMENT AND WAIVER AGREEMENT


TO
 
AMENDED AND RESTATED NOTE
PURCHASE AGREEMENT
DATED AS OF SEPTEMBER 30, 2003
 
THIS FOURTH AMENDMENT AND WAIVER AGREEMENT (this “Agreement”), dated as of
March 1, 2007, among Cal-Maine Foods, Inc. (the “Company”) and Cal-Maine
Partnership, LTD (the “Partnership” and with the Company, the “Borrowers”) and
John Hancock Life Insurance Company and John Hancock Variable Life Insurance
Company (collectively, the “Purchasers”) is with respect to the Amended and
Restated Note Purchase Agreement dated as of September 30, 2003 (as amended by
the First Amendment and Waiver Agreement dated as of November 30, 2003, a Second
Amendment Agreement dated as of January 26, 2004, a Third Amendment Agreement
dated as of August 2, 2004 and a letter agreement dated August 24, 2005, the
“Note Agreement”) pursuant to which the Borrowers have outstanding their Series
A Secured Notes due September 1, 2014, their Series B Secured Notes due
September 1, 2014 and their Series C Secured Notes due September 1, 2014
(collectively, the “Notes”). As of the date of this Agreement, the Purchasers
are the holders of 100% of the outstanding principal amount of the Notes.
 
The Borrowers have requested that the Purchasers consent to the amendments and
waivers to the Note Agreement set forth in this Agreement.
 
The Purchasers are willing to do so on, and subject to, the terms and conditions
of this Agreement.
 
Terms not otherwise defined in this Agreement have the meanings given therefor
in the Note Agreement.
 
NOW, THEREFORE, the parties agree:
 
1.  AMENDMENTS TO NOTE AGREEMENT. Subject to the satisfaction of the conditions
set forth in Section 3, from and after the date of this Agreement:
 
(a)  Consolidated Capital Expenditure to Depreciation Ratio. Clause (v) of
paragraph 6A of the Note Agreement is amended and restated as follows:
 
“(v) Consolidated Capital Expenditure to Depreciation Ratio. Permit, as of the
last day of any Fiscal Quarter, the ratio of (a) the aggregate Consolidated
Capital Expenditures for the four Fiscal Quarters then ended less any Excluded
Capital Expenditures made in such period to (b) the aggregate amount of
depreciation of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP for such four Fiscal Quarters, to exceed 1.25 to
1.00.”


(b)  Debt; Guaranties of Debt. 
 

--------------------------------------------------------------------------------


 
(i)  Clause (i) of paragraph 6H of the Note Agreement is amended and restated as
follows:
 
“(i) The Borrowers will not, and will not permit any Subsidiary to, create,
incur or assume any Debt after the Closing Date or issue any Equity Interest
convertible or exchangeable into Debt of a Borrower or any Subsidiary unless (a)
no Default or Event of Default has then occurred which is then continuing, (b)
no Default or Event of Default would reasonably be anticipated to result
therefrom, and (c) on a pro forma basis, after giving effect to the incurrence
of such Debt, the Borrowers would be in compliance with their financial
covenants set forth in paragraph 6A, provided, however, (1) in no event will
Hillandale be permitted to incur or permit to remain outstanding any Debt after
the date of the Fourth Amendment other than (A) Debt owed to a Borrower or
another Subsidiary provided the aggregate principal amount of all Debt owed to
the Borrowers and the Subsidiaries shall not at any time exceed $10,000,000, (B)
the Hillandale Term Loan, (C) Debt owed to Farm Credit of North Florida in an
aggregate principal amount not exceeding $2,625,000, (D) Debt owed to Mercantile
Bank in an aggregate principal amount not exceeding $258,476.38 and (E) other
Debt not exceeding at any time $2,000,000 in the aggregate, and (2) in no event
will American Egg be permitted to incur or permit to remain outstanding any Debt
after the date of the Fourth Amendment other than (A) debt owed to a Borrower or
another Subsidiary provided the aggregate principal amount of all Debt owed to
the Borrowers and the Subsidiaries shall not at any time exceed $2,000,000 and
(B) other Debt not exceeding at any time $100,000 in the aggregate.”; and


(ii)  A new clause (iii) is added to paragraph 6H of the Note Agreement as
follows:
 
“(iii)  Notwithstanding clause (i) above, the Borrowers will not, and will not
permit any Subsidiary to, create, incur, assume or permit to remain outstanding
any Guarantee of any obligations of Person not a Wholly-Owned Subsidiary which
has executed a Subsidiary Guarantee other than (a) by reason of endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; (b) the Hillandale Term Loan; (c) a Guaranty by the
Company of Debt of Delta Egg Farm LLC provided the aggregate liability of the
Company under such Guaranty shall not at any time exceed $10,800,000 and (d)
Guarantees by the Company of obligations of Hillandale for borrowed money
provided the aggregate liability of the Company under such Guarantees shall not
at any time exceed $2,000,000.”


(c)  Definitions.
 
(i)  The following definitions are added to paragraph 10B of the Note Agreement
in correct alphabetical order:
 
“American Egg” means American Egg Products LLC, a Georgia limited liability
company.


“Excluded Capital Expenditures” means the following expenditures to the extent
they would otherwise be included in Consolidated Capital Expenditures: (i)
expenditures for rolling stock; (ii) expenditures in an aggregate amount not to
exceed $50,000,000 made to acquire the membership interest in Hillandale; (iii)
expenditures in an aggregate amount not to exceed $15,000,000 made to construct
and acquire: (A) a plant constructed by the Company for the processing and
disposal of spent hens in Waelder, Texas and (B) a plant constructed by the
Company for the breaking and processing of shell eggs in Waelder, Texas; and
(iv) expenditures by Green Forest Foods, LLC in an aggregate amount not to
exceed $10,500,000 made to acquire certain assets which were previously leased
by Green Forest Foods, LLC under one or more operating leases.”


2

--------------------------------------------------------------------------------


 
“Fourth Amendment” means the Fourth Amendment and Waiver Agreement to this
Agreement dated as of March 1, 2007.


“Hillandale” means Hillandale LLC, a Florida limited liability company.


“Hillandale Term Loan” means the term loan in the aggregate principal amount of
$28,000,000 made to the Company and Hillandale as co-borrowers by Metropolitan
Life Insurance Company pursuant to a loan agreement dated as of October 12,
2005.


(ii)  the following definitions in paragraph 10B are amended and restated:
 
“Collateral” means the “Collateral” as defined in each Security Agreement
executed or required to be executed pursuant to this Agreement and the
“Mortgaged Property” as defined in each Mortgage executed or required to be
executed pursuant to this Agreement.


“Consolidated Net Income” means for any period for which it is to be determined,
the Net Income of the Consolidated Group for such period, determined on a
consolidated basis in accordance with GAAP; provided, however, Net Income of the
Consolidated Group shall exclude any minority interest in Subsidiary earnings
and the income of any Subsidiary to the extent the payment of such income in the
form of a distribution or repayment of any Debt to a Borrower or another
Subsidiary (not similarly restricted) is not permitted, whether on account of
any charter or by-law-law restriction, any agreement, instrument, deed or lease
or any law, statue, judgment, decree or governmental order, rule or regulation
applicable to such Subsidiary.
 
2.  WAIVERS. Subject to the conditions set forth in Section 3 the Purchasers
hereby waive:
 
(a)  the requirements of paragraph 5L of the Note Agreement with respect to
Hillandale and American Egg but only for so long as such Subsidiary is not a
Wholly-Owned Subsidiary;
 
(b)  the requirements of paragraph 5N of the Note Agreement requiring the
Borrowers to provide the Purchasers with a mortgage on any real property
acquired by the Borrowers or any Subsidiary after the Closing Date but solely
with respect to (i) the plants constructed by the Company in Waelder, Texas and
described in the definition of Excluded Capital Expenditures, (ii) real property
owned by Hillandale and subject to a mortgage securing the Hillandale Term Loan
as of the date hereof, (iii) real estate formerly leased by Green Forest Foods,
LLC, and (iv) other real estate acquired prior to the date of this Agreement to
the extent such real estate is not adjacent to, or used in connection with, real
estate currently subject to a Mortgage; and
 
3

--------------------------------------------------------------------------------


 
(c)  the restrictions set forth in clause (c) of paragraph 6G(ii) of the Note
Agreement as to the aggregate amount of Restricted Payments and Restricted
Investments that may be made by the Borrowers and their Subsidiaries in any
Fiscal Year but solely to the extent necessary to permit (i) the making of
Excluded Capital Expenditures; (ii) capital contributions in respect of the
Company’s membership interests in Texas Egg Products, LLC, a Texas limited
liability company and Texas Egg, LLC, a Texas limited liability company,
provided the aggregate amount of such capital contributions does not exceed
$2,000,000; (iii) capital contributions in respect of the Company’s membership
interest in Green Forest Foods, LLC made prior to the date of this Agreement in
an aggregate amount not exceeding $ 4,078,282.26; and (iv) loans and advances to
Hillandale and American Egg to the extent such loans and advances are otherwise
permitted by clause (i) of paragraph 6H of the Note Agreement, and solely, in
each case, so long as the requirements of clauses (a) and (b) are otherwise met
in connection with such Restricted Investment.
 
In addition, the Purchasers waive any Default or Event of Default now existing
solely as a result of the failure of the Borrowers to have previously complied
with provisions of the Note Agreement waived pursuant to this Section 2.


3.  CONDITIONS. The amendments granted in Section 1 and the waivers granted in
Section 2 are subject to the satisfaction of the following:
 
(a)  Instruments to be Delivered. (i) Each of the Borrowers shall have executed
and delivered this Agreement to the Purchasers and (ii) Green Forest Foods LLC
shall have executed and delivered a Subsidiary Guaranty to the Purchasers and
the Borrowers shall have otherwise complied with Paragraph 5L of the Note
Agreement.
 
(b)  Payment of Expenses. All Expenses, including those of Special Counsel,
shall have been paid by the Borrowers in full.
 
4.  REPRESENTATIONS AND WARRANTIES. The Borrowers, jointly and severally,
represent and warrant to the Purchasers:
 
(a)  Continuing Representations. Subject to any disclosure set forth on Schedule
1 attached, each of the representations and warranties set forth in paragraphs
8A through 8K, 8M, 8N, 8P and 8S of the Note Agreement is true and correct in
all material respects on and as if made as of the date hereof after giving
effect to this Agreement.
 
(b)  Debt of Hillandale and American Egg. Except as described in clauses (i)(1)
and (i)(2) of paragraph 6H of the Note Agreement (as amended by this Agreement),
as of the date of this Agreement, neither Hillandale nor American Egg has any
Debt. Except as described in clause (iii) of paragraph 6H of the Note Agreement
(as amended by this Agreement), as of the date of this Agreement, neither a
Borrower nor any other Subsidiary has a Guaranty of any obligations of
Hillandale, American Egg or any other Person not a Wholly-Owned Subsidiary which
has executed a Subsidiary Guaranty.
 
4

--------------------------------------------------------------------------------


 
(c)  No Defaults. As of the date hereof, and after giving effect to this
Agreement, no Default or Event of Default will exist.
 
(d)  Consents Etc. No consent, approval or authorization of, or registration,
filing or declaration with, any Governmental Authority or any other Person
(including without limitation, any creditor, lessor, or stockholder of any
Borrower) is required in connection with execution, delivery or performance by
any Borrower of this Agreement or the Note Agreement as amended by this
Agreement.
 
(e)  Solvency. As of the date hereof, (i) the aggregate present fair saleable
value of the assets of each Borrower will, to the knowledge of the Borrowers in
their reasonable business judgment be greater than the amount that will be
required to pay the probable liabilities of each Borrower on its debts,
including contingent liabilities, as they become absolute and mature; (ii) such
Borrower has (and has no reason to believe that it will not have) sufficient
capital for the conduct of its business as presently conducted; and (iii) no
Borrower intends to incur, or believes it has incurred, beyond its ability to
pay as they mature.
 
5.  NO OTHER AMENDMENTS OR WAIVERS. Except as expressly set forth in Section 1,
the Note Agreement and the other Transaction Documents shall continue in full
force and effect without alteration or amendment. No term or provision of the
Transaction Documents is waived by this Agreement except for the waivers
expressly provided for in Section 2.
 
6.  GOVERNING LAW. THIS AGREEMENT IS TO BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS (WITHOUT GIVING EFFECT TO ANY LAWS OR RULES
RELATING TO CONFLICTS OF LAWS THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE COMMONWEALTH OF MASSACHUSETTS).
 
7.  COUNTERPARTS. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Fourth Amendment Agreement is executed under seal as of
the date first above written.
 

      BORROWERS:  CAL-MAINE FOODS, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

              CAL-MAINE PARTNERSHIP, LTD.  
   
   
    By:   CAL-MAINE FOODS, INC.   (its General Partner)    

        By:      

--------------------------------------------------------------------------------

Name:   Title:

            PURCHASERS:  JOHN HANCOCK LIFE INSURANCE COMPANY  
   
   
  Date:  By:      

--------------------------------------------------------------------------------

Name: Kenneth L. Warlick   Title: Managing Director

       
JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY
 
   
   
  Date:  By:      

--------------------------------------------------------------------------------

Name: Kenneth L. Warlick   Title: Authorized Signatory

 

 
Signature Page to Fourth Amendment Agreement
to Amended and Restated Note Purchase Agreement
 
 
6

--------------------------------------------------------------------------------



 